      Case: 4:21-cr-00010-RLW Doc. #: 2 Filed: 01/06/21 Page: 1 of 2 PageID #: 5



                                                                                             FILED
                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI                                 JAN    =   6 2021
                                   EASTERN DIVISION
                                                                                        U. S. DISTRICT COURT
                                                                                      EASTERN DISTRICT OF MO
UNITED STATES OF AMERICA,                            )                                       ST.LOUIS
                                                     )
                      Plaintiff,                     )
                                                     )      4:21CR0010 RLW/SPM
vs.                                                  )
                                                     )
EBONY SILINZY,                                       )
                                                     ).
                      Defendant.                     )

                                         INDICTMENT

                                          COUNT ONE

      The Grand Jury charges that:

      On or about May 13, 2020 within the Eastern District of Missouri,

                                       EBONY SILINZY,

the Defendant herein, in connection with the acquisition of two firearms, to wit: a Springfield

manufacture, model XDS9, 9mm semi-automatic pistol, bearing serial number HG927781 and a

Springfield manufacture, model XD9, 9mm semi-automatic pistol, bearing serial number

GM714291, from Sam Light Loan Company, a licensed dealer of firearms within the meaning of

Chapter 44, Title 18, United States Code, knowingly made a false and fictitious written statement

to Sam Light Loan Company, which statement was intended and likely to deceive Sam Light

Loan Company as to a fact material to the lawfulness of such sale of the said firearms to the

Defendant under Chapter 44 of Title 18, in that the Defendant did execute a Department of

Justice, Bureau of Alcohol, Tobacco, Firearms and Explosives Form 4473, Firearms Transaction

Record, to the effect that that she was the actual buyer of the firearms indicated on the Form

4473, when in fact as the Defendant then knew, she was not the actual buyer of the firearms.
    Case: 4:21-cr-00010-RLW Doc. #: 2 Filed: 01/06/21 Page: 2 of 2 PageID #: 6



     In violation of Title 18, United States Code, Sections 922(a)(6) and 924(a)(2).




                                                            A TRUE BILL


                                                            FOREPERSON
SAYLER A. FLEMING
United States Attorney



PAUL J. D'AGROSA (#36966MO)
Assistant United States Attorney
